department of the treasury internal_revenue_service washington d c u i l number info release date cc dom it a 3cfkane cor-109758-00 date this is in reference to your letter of date in which you inquired about the insolvency exclusion available under sec_108 of the internal_revenue_code and the requirement that tax_attributes be reduced pursuant to sec_108 a taxpayer who claims the insolvency exclusion is required to reduce attributes under sec_108 but only to the extent of those attributes if the income arising from the discharge_of_indebtedness exceeds the amount of the taxpayer’s attributes listed in sec_108 the excess_amount may still be eligible to be excluded from gross_income the exclusion applies up to the amount of the taxpayer’s insolvency not to the amount of the taxpayer’s attributes sec_108 states that insolvency means the excess of the liabilities over the fair_market_value of assets immediately before the discharge generally then a taxpayer who receives a form 1099-c reporting cancellation_of_indebtedness_income and who was insolvent at the time of the discharge may exclude the reported amount up to the amount of the taxpayer’s insolvency the taxpayer must then reduce attributes the fact that the taxpayer does not have enough attributes to absorb all of the excluded amount has no bearing on the amount the taxpayer may exclude cor-109758-00 thank you for your inquiry regarding this matter sincerely assistant chief_counsel income_tax accounting by____________________ christopher f kane assistant to the branch chief branch
